SUTTON, Justice.
This is an appeal from the judgment of one of the County Courts at Law, Bexar County, for the recovery of $250 earnest money and interest thereon, under a contract of sale.
The defendant relied upon a. provision of the contract that if the title is found objectionable and could not be cleared in a reasonable time he might demand back his earnest money. He declined to perform after all objections had been met and without having previously given notice of any intention to decline to perform. He was also in default, having stopped payment on the earnest money check the day following the execution of the contract and before any objections had been raised.
We are of the opinion the judgment is a just and proper one under the law applicable to the facts of the case, anu it is affirmed without further opinion. McLoughlin et ux. v. Schnitzer, Tex.Civ.App., 147 S.W.2d 826.